Citation Nr: 1502190	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-43 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a rash.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to October 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing from the RO.  A transcript of that hearing is of record.  

These issues were previously before the Board in January 2014, at which time they were remanded for further development.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Additionally, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Board previously remanded the claims for service connection for right and left ear hearing loss, a rash, and sleep apnea in part to obtain outstanding medical records, specifically VA treatment records.  

Pursuant to the Board's remand directives, the Board directed that appropriate efforts must be made to obtain all available VA treatment records.  It does not appear that such was accomplished.  In this regard, VA treatment records that are currently present in the claims file are dated until August 2009.  However, a May 2014 VA examination for sleep apnea noted the Veteran's April 2012 sleep study and a polysomnogram in July 2012.  Furthermore, a May 2014 VA examination for skin disorders noted dermatology treatment in March and April of 2014.  These records have not been associated with the claims file and indicate that further VA treatment records are available.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.  

With respect to the Veteran's service connection claims for right and left ear hearing loss, the Veteran was contacted in February 2014 and asked to identify any outstanding medical records, to include hearing conservation records from his pre-service and post-service employment with the railroad.  No response was received from the Veteran.  On remand, the Board notes that he should be provided another chance to identify and/or provide hearing conservation records from his employment with the railroad.  As noted in the January 2014 remand, if additional treatment records pertaining to his hearing loss are associated with the claims file, an additional medical opinion from a VA examiner must be obtained, in light of any new relevant evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all VA treatment records for the Veteran's right and left ear hearing loss, rash, and sleep apnea.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist and that further efforts would be futile.  All attempts to procure these records must be documented in the file.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical providers who have treated him for the disabilities on appeal.  In particular, request that he provide copies of his hearing conservation examinations from his work with the railroad.  After the Veteran has signed the appropriate releases, any records identified must be obtained.  All attempts to procure records must be documented in the claims file.  If records cannot be obtained, notify the Veteran and his representative in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  If, and only if, new records regarding the Veteran's hearing loss are associated with the claims file, obtain an additional opinion as to the etiology and nature of his hearing loss, in light of any new evidence.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




